Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. The examiner respectfully responds below.
Applicant cites unexpected results as reason to overcome the current 103 type rejection. Applicant submitted an affidavit on 02/28/2022 with expert testimony to that effect. The examiner accepts the presence of unexpected results.
Applicant argues that unexpected results overcome any 103 type rejections.  The unexpected results cannot be said to apply as the examples from which the unexpected results are obtained are not commensurate in scope with the limitations of claims. 
The examples cited use only the NB 4045 ester as an example. This uses dipentaerythritol as the ester and is unclear with the carboxylic acid group is. Independent Claim 16 requires any polyol ester with 6 OH groups, although this is unclear (see 112 below). The type of carboxylic acid and the type of polyol ester are not .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17, 19-22, and 24-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The new claim limitation requiring “the polyol of said polyol ester comprises 6 OH groups” is unclear. It is unclear if the 6 OH groups must be present in the ester form or prior to the reaction with the carboxylic acid. The examples cited in the unexpected results have 6 OH groups, but only prior to the reaction to form the ester.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 17, 19-36 are rejected under 35 U.S.C. 103 as being unpatentable over Winemiller et al (US 2007/0184991 A1) and Beyer et al (US 2016/0053194 A1).
Regarding claims 16, 17, 19-36, Winemiller teaches a lubricant composition (abstract) for internal combustion engines (p 3) such as gas engines.  The lubricant contains:
A.  A first base oil which is a group II or III mineral oil (p 8) this is used in the amount of up to 80% of the composition, see p 23.  
B.  An ester (p 13-14) used in the amount of up to 15% of the composition.  Other ester base oils can be used in the amount which is not other base oils or additives, so about up to 20% of the composition, see p 37-39.
C.  A polyisobutene, see p 21.
Regarding claim 17, internal combustion engines have many well-known and obvious variants which includes stationary use.  This list includes turbines, generators and the like.
Winemiller does not specifically state the use of the mixture of ester as found in claim 1.  
Beyer teaches a lubricant oil base stock which is a polyol ester.  See abstract.
The polyol used to make the ester has 2 to 20 carbon atoms, see p 39-41.  The number of OH groups is 3-6, see p 43. In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
A number of carboxylic acids are used to make the ester.  This includes monocarboxylic acids (p 45-48) of 3-14 carbon atoms.  Also included to dicarboxylic acids of 20 carbon atoms or more.  See p 53.
A mixture of two esters is required for the invention, see p 13-19.  A mixture having more than the mixture of 2 ester is a preferred embodiment, see p 30.  The individual polyol may be a mixture (p 39) as may be the carboxylic acids.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the base oil of Beyer in in the invention of Winemiller in the amount prescribed by Winemiller.  Winemiller already calls for use of esters, and the ester of Beyer has the advantage of being an effective base oil with superior lubricating properties, and resistance to thermal breakdown and polymerization.  See p 4.
Beyer teaches a polyol ester which is a lubricant base stock. This is shown below in the rejection and is not contested in the remarks.  The ester base stock protects from thermal or oxidative breakdowns and polymerization in the lubricant, see p 4.  This is further supported in p 113-115 which is the examples of the lubricant.  Stopping the oxidation and breakdown and polymerization of the base oil and the rest of the lubricant 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771